As filed with the Securities and Exchange Commission on February 27, 2012 REGISTRATION NOS. 333-179092 and 333-179092-01 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO REGISTRATION STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT OF 1933 AEP TEXAS CENTRAL COMPANY (Exact name of Registrant and Sponsor as specified in its charter) TEXAS (State or other jurisdiction of incorporation or organization) 76-0830689 (I.R.S. Employer Identification No.) 1 RIVERSIDE PLAZA COLUMBUS, OHIO 43215 (614) 716-1000 AEP TEXAS CENTRAL TRANSITION FUNDING III LLC (Exact name of Registrant and Issuing Entity as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 45-4223169 (I.R.S. Employer Identification No.) , SUITE 1700 CORPUS CHRISTI, TEXAS 78401 (361) 881-5399 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Charles E. Zebula AEP Texas Central Company 1 Riverside Plaza, 28th Floor Columbus, Ohio 43215 (614) 716-2800 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: Kevin Hochberg, Esq. Sidley Austin llp One South Dearborn Street Chicago, Illinois 60603 (312) 853-2085 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement becomes effective as determined by market conditions. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.. If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.. If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, please check the following box. If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, please check the following box. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x(do not check if smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3) Senior Secured Transition Bonds $800,000,000 (1) 100% (2) $800,000,000 (1) (1)The Registration Statement relates to the offering of $800,000,000 of aggregate principal amount of Senior Secured Transition Bonds. (2)Estimated pursuant to Rule457 solely for the purpose of calculating the registration fee. (3)The registration fee of was previously paid as follows: $116.10 was paid with the filing of this Registration Statement on January 19, 2012 and an additional $91,563.90 was paid on February 24, 2012. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion Preliminary Prospectus Supplement, dated February 27, 2012 PROSPECTUS SUPPLEMENT (To Prospectus dated February[], 2012) $[] AEP Texas Central Transition Funding III LLC Issuing Entity Senior Secured Transition Bonds Tranche Expected Weighted Average Life (Years) Principal Amount Issued Scheduled Final Payment Date Final Maturity Date Interest Rate A-1 $[] A-2 $[] A-3 $[] The total price to the public is $.The total amount of the underwriting discounts and commissions is $.The total amount of proceeds to the issuing entity before deduction of expenses (estimated to be $) is $. Investing in the Senior Secured Transition Bonds involves risks.Please read “Risk Factors” on page12 of the accompanying prospectus. AEP Texas Central Transition Funding III LLC is issuing $[] of Senior Secured Transition Bonds, referred to herein as the bonds, in [three] tranches.AEP Texas Central Company is the seller, initial servicer and sponsor with regard to the bonds.The bonds are senior secured obligations of the issuing entity supported by transition property which includes the right to a special, irrevocable nonbypassable charge, known as a transition charge, paid by retail electric customers in the service territory of the sponsor based on their consumption of electricity as discussed herein.The utility restructuring provisions of the Public Utility Regulatory Act mandate that transition charges be adjusted annually, and the Public Utility Commission of Texas further requires such true-ups to occur semi-annually (and permits such true-ups to occur more frequently)if necessary, in each case to ensure the expected recovery of amounts sufficient to timely provide all scheduled payments of principal and interest on the bonds, as described further in this prospectus supplement and the accompanying prospectus, and the Public Utility Commission of Texas guarantees it will act pursuant to the financing order to ensure such recoveries as described below.Credit enhancement for the bonds will be provided by such statutory true-up mechanisms as well as by accounts held under the indenture. The bonds represent obligations only of the issuing entity, AEP Texas Central Transition Funding III LLC, and do not represent obligations of the sponsor or any of its affiliates other than the issuing entity.Please read “The Bonds—The Transition Property,” “—The Collateral” and “Credit Enhancement” in this prospectus supplement.The Bonds are secured by the assets of the issuing entity, consisting principally of the transition property and funds on deposit in the collection account for the Bonds and related subaccounts.Please read “The Bonds—The Collateral,” “—The Transition Property” and “Credit Enhancement” in this prospectus supplement.The bonds are not a debt or general obligation of the State of Texas, the Public Utility Commission of Texas or any other governmental agency or instrumentality and are not a charge on the full faith and credit or the taxing power of the State of Texas or any governmental agency or instrumentality. The Public Utility Commission of Texas guarantees that it will act pursuant to its irrevocable financing order as expressly authorized by the Texas Electric Utility Restructuring Act to ensure that expected transition charge revenues are sufficient to pay on a timely basis scheduled principal and interest on the bonds.The Public Utility Commission of Texas’ obligations relating to the bonds, including the specific actions that it has guaranteed to take, are direct, explicit, irrevocable and unconditional upon issuance of the bonds, and are legally enforceable against the Public Utility Commission of Texas, which is a United States public sector entity. All matters relating to the structuring and pricing of the bonds have been considered jointly by AEP Texas Central Company and the Public Utility Commission of Texas or its designated representative. Additional information is contained in the accompanying prospectus.You should read this prospectus supplement and the accompanying prospectus carefully before you decide to invest in the bonds.This prospectus supplement may not be used to offer or sell the bonds unless accompanied by the prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS ARE TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS ACRIMINAL OFFENSE. The underwriters expect to deliver the bonds through the book-entry facilities of The Depository TrustCompany against payment in immediately available funds on or about March[], 2012.Each bond will be entitled to interest on [June1] and [December1] of each year.The first scheduled payment date is [December1], 2012.[Interest will accrue from March[], 2012 and must be paid by the purchaser if the Bonds are delivered after that date.]There currently is no secondary market for the bonds, and we cannot assure you that one will develop. Morgan Stanley Barclays Capital Citigroup Goldman, Sachs & Co. Ramirez & Co., Inc. RBS Wells Fargo Securities The date of this prospectus supplement is [], 2012 The information in this prospectus supplement and the prospectus is not complete and may be changed. The transition bonds may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus supplement and the prospectus are not an offer to sell nor do they seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS S-1 SUMMARY OF TERMS S-2 THE BONDS S-8 The Collateral S-8 The Transition Property S-8 Financing Order S-9 Payment and Record Dates and Payment Sources S-10 Principal Payments S-10 EXPECTED SINKING FUND SCHEDULE S-12 EXPECTED AMORTIZATION SCHEDULE S-13 Weighted Average Life Sensitivity S-14 Assumptions S-14 Fees and Expenses S-14 Distribution Following Acceleration S-15 Interest Payments S-15 Optional Redemption S-15 THE TRUSTEE S-15 CREDIT ENHANCEMENT S-16 Statutory True-Up Mechanism for Payment of Scheduled Principal and Interest S-16 Collection Account and Subaccounts S-16 How Funds in the Collection Account Will Be Allocated S-17 Retail Electric Provider Deposits and Other Credit Support S-18 THE TRANSITION CHARGES S-19 Initial Transition Charges S-19 UNDERWRITING THE BONDS S-20 The Underwriters’ Sales Price for the bonds S-21 No Assurance as to Resale Price or Resale Liquidity for the bonds S-21 Various Types of Underwriter Transactions That May Affect the Price of the bonds S-21 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES S-22 WHERE YOU CAN FIND MORE INFORMATION S-22 LEGAL PROCEEDINGS S-22 LEGAL MATTERS S-22 OFFERING RESTRICTIONS IN CERTAIN JURISDICTIONS S-22 READING THIS PROSPECTUS AND THE ACCOMPANYING SUPPLEMENT 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 1 PROSPECTUS SUMMARY 3 RISK FACTORS 12 RISKS ASSOCIATED WITH POTENTIAL JUDICIAL, LEGISLATIVE OR REGULATORY ACTIONS 12 SERVICING RISKS 13 RISKS ASSOCIATED WITH THE UNUSUAL NATURE OF THE TRANSITION PROPERTY 16 STORM RELATED RISK 17 RISKS ASSOCIATED WITH POTENTIAL BANKRUPTCY PROCEEDINGS OF THE SELLER OR THE SERVICER 17 RISKS ASSOCIATED WITH POTENTIAL BANKRUPTCY PROCEEDINGS OF RETAIL ELECTRIC PROVIDERS 20 OTHER RISKS ASSOCIATED WITH AN INVESTMENT IN THE TRANSITION BONDS 21 REVIEW OF TRANSITION PROPERTY 23 THE RESTRUCTURING ACT 25 TCC’S FINANCING ORDER 30 RETAIL ELECTRIC PROVIDERS 33 DESCRIPTION OF THE TRANSITION PROPERTY 37 THE SELLER, INITIAL SERVICER AND SPONSOR 40 AEP TEXAS CENTRAL TRANSITION FUNDING III LLC, THE ISSUING ENTITY 44 USE OF PROCEEDS 47 RELATIONSHIP TO THE SERIES 2002-1 TRANSITION BONDS AND THE SERIES 2006-A TRANSITION BONDS 47 DESCRIPTION OF THE TRANSITION BONDS 48 THE TRUSTEE 65 SECURITY FOR THE TRANSITION BONDS 65 WEIGHTED AVERAGE LIFE AND YIELD CONSIDERATIONS FOR THE TRANSITION BONDS 70 THE SALE AGREEMENT 71 THE SERVICING AGREEMENT 78 HOW A BANKRUPTCY MAY AFFECT YOUR INVESTMENT 86 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 89 ERISA CONSIDERATIONS 92 i PLAN OF DISTRIBUTION 94 RATINGS FOR THE TRANSITION BONDS 94 WHERE YOU CAN FIND MORE INFORMATION 95 LEGAL MATTERS 95 GLOSSARY OF DEFINED TERMS 97 ii READING THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS This prospectus supplement and the accompanying prospectus provide information about us, the bonds and AEP Texas Central Company, or TCC, the sponsor and servicer of the bonds.This prospectus supplement and the accompanying prospectus describe the terms of the bonds offered hereby. References in this prospectus supplement and the accompanying prospectus to the term we, us, or the issuing entity mean AEP Texas Central Transition Funding III LLC, the entity which will issue the bonds.References to the “transition bonds” or the “bonds,” unless the context otherwise requires, means the transition bonds offered pursuant to this prospectus supplement.References to TCC, the seller or the sponsor mean AEP Texas Central Company.References to the “bondholders” or the “holders” refer to the registered holders of the transition bonds.References to the servicer refer to TCC and any successor servicer under the servicing agreement referred to in this prospectus supplement.References to the Restructuring Act refer to the Texas legislation adopted in June 1999 that substantially amended the regulatory structure governing electric utilities in order to allow retail competition beginning on January1, 2002, as such legislation has been amended.Unless the context otherwise requires, the term customer or retail customer means a retail end user of electricity and related services provided by a retail electric provider via the transmission and distribution system of an electric utility such as TCC, and retail electric customer means a retail customer within TCC’s service territory.We refer to the geographical certificated service area of TCC as it existed on May1, 1999 as “TCC’s service territory,” within which TCC may recover qualified costs through nonbypassable transition charges assessed on retail electric customers.References to the Texas commission or PUCT refer to the Public Utility Commission of Texas.References to REPs refer to retail electric providers as defined in the glossary.You can find a glossary of some of the other defined terms we use in this prospectus supplement and the accompanying prospectus on page97 of the accompanying prospectus. We have included cross-references to sections in this prospectus supplement and the accompanying prospectus where you can find further related discussions. You should rely only on the information contained or incorporated by reference in this prospectus supplement, the accompanying prospectus and in any written communication from us or the underwriters specifying the terms of this offering.Neither we nor any underwriter, agent, dealer, salesperson, the Texas commission or TCC has authorized anyone else to provide you with any different information.If anyone provides you with different or inconsistent information, you should not rely on it.We are not offering to sell the bonds in any jurisdiction where the offer or sale is not permitted.The information in this prospectus supplement is current only as of the date of this prospectus supplement. S-1 SUMMARY OF TERMS The following section is only a summary of selected information and does not provide you with all the information you will need to make your investment decision.There is more detailed information in this prospectus supplement and in the accompanying prospectus.To understand all of the terms of the offering of the bonds, carefully read this entire document and the accompanying prospectus. Securities offered: $[] Senior Secured Transition Bonds, scheduled to pay principal semi-annually and sequentially in accordance with the expected sinking fund schedule.Only the bonds are being offered through this prospectus supplement. Issuing Entity and Capital Structure: AEP Texas Central Transition Funding III LLC is a special purpose Delaware limited liability company.AEP Texas Central Company is our sole member and owns all of our equity interests.We have no commercial operations.We were formed solely to purchase and own transition property, to issue transition bonds and to perform activities incidental thereto.Please read “AEP Texas Central Transition Funding III LLC, the Issuing Entity” in the accompanying prospectus. Our Relationship with the PUCT: We will be capitalized with an upfront cash deposit by TCC of 0.5% of the bonds’ principal amount issued (to be held in the capital subaccount) and will have an excess funds subaccount to retain, until the next payment date, any amounts collected and remaining after all payments on the bonds have been made. Pursuant to the financing order, • the PUCT or its designated representative has a decision-making role co-equal with TCC with respect to the structuring, marketing and pricing of the transition bonds and all matters related to the structuring, marketing and pricing of the transition bonds will be determined through a joint decision of TCC and the PUCT or its designated representative, • TCC is directed to take all necessary steps to ensure that the PUCT or its designated representative is provided sufficient and timely information to allow the PUCT or its designated representative to fully participate in, and exercise its decision-making power over, the proposed securitization, and • The servicer will file periodic adjustments to transition charges with the PUCT on our behalf. We have agreed that certain reports concerning transition charge collections will be provided to the PUCT. Purpose of transaction: This issuance of Senior Secured Transition Bonds will enable TCC to recover certain costs related to its transition-to-competition in the State of Texas.Please read “The Restructuring Act” in the accompanying prospectus. Ouraddress: 539 N. Carancahua Street Suite 1700 Corpus Christi, Texas 78401 Ourtelephonenumber: (361) 881-5399 S-2 Our Managers:
